        Case 1:18-cv-10950-JGK Document 44 Filed 09/21/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE and BRITTANY RICE,
                                                18-cv-10950 (JGK)
                      Plaintiffs,
                                                ORDER
           - against -                                                   -    .., -   -- -    r-.       ..    -      -   -     ~         • ., .        .....
                                                  l .--.. ...., . _ _   . . ..- - .. - --• - - -                  . . _ ._ _       .,_            -




HCL AMERICA, INC ET AL . ,
                                                  \1!,~ns Su~' :'
                                                  I; D'JC ~J!/i~= ;:'
                                                  ' I r ·1~r'l'•:.' ("\ ;, ·1 _.,.. , ~                                        r_ I.
                      Defendant .                 I
                                                  t!-''-· - -• -\." _; ... __ -
                                                                                                    '        T :, ·      I                        ::


                                                      · ;'\r--- _;, .                                                                                          I
JOHN G. KOELTL, District Judge:
                                                   q;;~~~· ~◄~ ~                      L~     · ~        ?(lt(~O?d__ i:
     It having been reported to this Court that the parties have

settled this action, it is , on this 18th day of September , 2020,

hereby ordered that this matter be discontinued with prejudice but

without costs ; provided , however, that within thirty (30) days of

the date of this order , counsel for the plaintiffs may apply by

letter for restoration of the action to the calendar of the

undersigned , in which event the action will be restored.

     Any application to reopen must be filed within thirty (30)

days of this order ; any application to reopen filed thereafter may

be denied solely on that basis.       Further , if the parties wish for

the Court to retain jurisdiction for the purpose of enforcing any

settlement agreement, they must submit the settlement agreement to

the Court within the same thirty - day period to be so-ordered by

the Court . Unless the Court orders o therwise , the Court will not

retain jurisdiction to enforce a settlement agreement unless it is

made part of the public record .
          Case 1:18-cv-10950-JGK Document 44 Filed 09/21/20 Page 2 of 2


     All pending motions are dismissed as moot.           All conferences

are canceled. The Clerk of Court is directed to close this case.

SO ORDERED .

Dated :     New York, New York
            September 18 , 2020



                                           United States District Judge




                                       2
